Title: From George Washington to Comfort Sands, 25 May 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir,
                            Newburgh 25th May 82
                        
                         I have this moment received a Letter from General Heath of which the inclosed is a Copy. Why Sir are the
                            Troops without Provisions? Why are the deposits which have so often, and so long ago been required by General Heath, and
                            pressed by myself, neglected? Why do you so pertinatiously adhere to all those parts of the Contracts as are promotive of
                            your own Interest & convenience (several of which from the plain import, and natural meaning of the words—and were
                            these out of the question—from usage & custom in like cases) you cannot be justifiedly, and at the same time
                            disregard the most essential claims of the public; there by hazarding the dissolution of the Army—& risking the
                            loss of the most important Post in America? Is it because it is a little more expensive to keep a stock of Cattle on hand
                            at Pasture than to slaughter them one by one as they arrive? Is it because it suited your interest & convenience
                            better to delay making the deposits of Salt Provision &ca at West point to a more convenient season that that
                            important Post has stood, and now stands in jeopardy? and is it to these causes I am to attribute the want of Vinegar (so
                            essential to the health of the Army) and other breaches of your Contract?
                        I am very sorry to find myself under the necessity of informing you, that there are two parts to these
                            contracts and that while you seem so well disposed to exact, with great rigidness, the fulfilment of the one, it becomes
                            my duty to look to the performance of the other. I am further to observe to you, that the Contract for the, moving Army
                            does not exonerate, the contractor for West point & its dependencies from the performance of any, & every
                            clause which was designed for the benefit of the Garrisons of them. I mention this, because I am informed your Issuers are
                            disposed to apply all the advantageous parts (for the Contracter) of the Contract for the moving Army, to the injury
                            & inconvenience of those who are to be supplied under the latter; which can be attempted under the rule of reason
                            or Justice that I am acquainted with & must be the effort of an improper spirit. I am Sir Yr Most Obt Ser.
                        
                            Go: Washington

                        
                    